UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6888


WILLIE JAMES WHITE,

                  Petitioner – Appellant,

             v.

LYNN SUMMERS; THE ATTORNEY GENERAL, of the State of North
Carolina,

                  Respondents – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:09-cv-00162-GCM)


Submitted:    September 10, 2009        Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie James White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie       James    White       seeks      to     appeal      the   district

court’s    order    denying      relief      on   his     28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent    “a    substantial         showing          of    the    denial    of     a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner     satisfies        this         standard       by        demonstrating         that

reasonable    jurists       would      find       that    any        assessment      of     the

constitutional      claims       by   the    district         court    is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that White

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability          and      dismiss        the    appeal.          We

dispense     with    oral     argument        because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                             2